UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1030



JOHN RODGERS BURNLEY,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA; UNITED STATES MARINE
CORPS; BOARD OF CORRECTION OF NAVAL RECORDS;
NAVAL DISCHARGE REVIEW BOARD; SECRETARY OF THE
NAVY; DEPARTMENT OF VETERANS AFFAIRS, Loan
Processing Section, Roanoke, Virginia; DEPART-
MENT OF VETERANS AFFAIRS, Loan Guaranty Divi-
sion; DEPARTMENT OF VETERANS AFFAIRS OF CLEVE-
LAND, OHIO; DEPARTMENT OF VETERANS AFFAIRS OF
THE GENERAL COUNSEL, WASHINGTON, DC; SECRETARY
OF VETERANS AFFAIRS; DEPARTMENT OF THE
TREASURY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-743)


Submitted:   May 16, 1996                   Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Rodgers Burnley, Appellant Pro Se.         Roger William
Frydrychowksi, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order dismissing

his complaint for lack of jurisdiction. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Burnley v. United States, No. CA-95-743 (E.D. Va. Dec. 15, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2